Title: To Alexander Hamilton from Charles Lee, 21 September 1791
From: Lee, Charles
To: Hamilton, Alexander



Alexandria [Virginia] 21st. Septr 1791
Sir!

Your letter of the 12th. shall be duly attended to. The Scale Beam and Chains, Scale plates and Triangle intended for the Collector of George Town have arrived and will be forwarded to him by the first opportunity.
The inclosed is a copy of a claim in favour of Charles Page which is submitted to you for your direction as to the payment expected from me. Without further authority from the Treasury Department I do not conceive myself authorized to discharge it.
I am Sir! with respect   Your most Obedt. Servant
Charles LeeCollector at Alexandria
